Case 5:19-mj-00793 Document 2 Filed on 05/17/19 in TXSD Page 1 of 2

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Rocio Jasmine FLORES and Marioly Yamilet CALLES
1, Samuel Navarro, declare and state as follows:

1. On May 15, 2019 at approximately 8:45 p.m., Border Patrol Agents (BPA) assigned to the Zapata Border Patrol Station
were notified that the Texas Department of Public Safety (DPS) had a gold sedan detained for possible alien smuggling on
Highway 83 in San Ygnacio, Texas, in Zapata County

2. When BPAs arrived, DPS stated that the gold sedan was stopped for a traffic infraction (driving on improved shoulder).
BPAs then conducted an immigration inspection on all the occupants of the gold sedan and discovered that the driver
(FLORES, Rocio Jasmine) and front passenger (CALLES, Marioly Yamilet) were United States citizens. The two rear
passengers (GARCIA-Galan, Humberto and LUNA-Zambrano, Gerardo) both admitted to being illegally present in the
United States. All subjects were placed under arrest and were transported to the Zapata Border Patrol Station for
processing.

3. FLORES was administered her Miranda Warnings and agreed to speak with BPAs without an attorney present. During
the interview FLORES stated that she knew transporting illegal immigrants was an illegal act. FLORES stated that she
picked up the two undocumented aliens after they ran out of the brush on Highway 83 and was going to take them to
Laredo, Texas. FLORES stated that she was then pulled over by DPS and that she instructed to two undocumented aliens
to lie about their travel plans in order to avoid being detected. FLORES admitted to being arrested for transporting aliens
seven months prior to this event.

4. CALLES was administered his Miranda Warnings and agreed to speak with BPAs without an attorney present. During
the interview CALLES stated that she knew transporting illegal immigrants was an illegal act. CALLES stated that
FLORES and her saw two subjects near the road on their way to Laredo, Texas. CALLES stated she told FLORES to
give them a ride. FLORES stated that she was then pulled over by DPS and that she instructed to two undocumented
aliens to lie about their association in order to avoid being detected. CALLES stated the undocumented aliens told her
their final destination was Houston, Texas.

5. GARCIA-Galan (Mexican national) was identified as material witness. GARCIA-Galan stated that he made smuggling
arrangements via phone with an unknown man and was going to pay him $6,000.00 United Stated Dollars (USD).

6. LUNA-Zambrano (Mexican national) was identified as material witness. LUNA-Zambrano stated that he made
smuggling arrangements with an unknown man in Mexico for $1,500.00 USD. LUNA-Zambrano final destination was
Indiana.

7. GARCIA-Galan and LUNA-Zambrano were presented with a six pack photo lineup and were able to positively identify
FLORES and CALLES as the driver and front passenger of the gold sedan who were attempting to smuggle them.

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.
Case 5:19-mj-00793 Document 2 Filed on 05/17/19 in TXSD Page 2 of 2

Executed on 05/17/2019 at Laredo, Texas. /
_—4 Kk

Samuel|Navatro “
der/Patrol Agent

United States Border Patrol

 

Having reviewed the foregoing declaration, | find probable cause that the defendant(s) named above committed an
offense against the laws of the United States and may therefore be further detained pending presentment before a judicial
officer.

Executed on at

 

Sam Sheldon
United States Magistrate Judge
